 

8
7

ES

BS

    

You can also pay by check or
ketedibexdat our websltes oF 7
im

 

Case 9:19-cv-81512-DLB DocuMERLCREDERENfn FLSD Do

 

PO Box 1629 .
Maryland Heights, MO 63043-0629 www.medicreditcora.
Phone: 800-823-2315

Account # 94497647 Balance dua on file: $19,175.77

# of Accounts on File. 1

The account(s) listed below have been placed with this agency with the full intention of collecting on thie account(s). Please
give the past due account(s) the attention it deserves.

For phone payments of express mail, or MoneyGram information, call between 8:00am and 8:00pm Monday through Thursday,

8am and Spm Friday, and 9am and 1pm Saturday. All times are Central Time Zone.

Sf Please call to make a payment by MoneyGram.

check or credit card by telephone ExpiessPaymetite

Important Notice:
Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
30 days after receiving this notice that

thereof, this office will assume this debt is valid. If you notify this office In writing within
you dispute the validity of this debt or any portion of it, this office will obtain verification of the debt or obtain acopyofa
judgment and mail you a copy of such judgment or verification. If you request this office in writing within 30 days after receiving

this notice this office will provide you with the name and address of the original creditor, if different from the current creditor,

        

 
    

#

75084256 JP Medical Canter Valdes Diaz 06/11/2018 19,275.77

Call us toll free at 800-823-2318.

This communication Is from a debt collector and is an attempt to collect a debt.
Any information obtained will be used for this purpose.

 

 

| »>> Please soe reverse side for credit card payments <<<

24781 8519_2OTTTOGWOTOT DHGC|_84487647_BdHON242
"Detach Lower Porien and Raturn with Payment”

Agcount # 94497647

TTTOGWO1 347
FO Box 1280 Balance Due on Fie: st 8. ‘ 15.77
Oaks PA 19456-1280 ment Date: April 5,
ADDRESS SERVICE REQUESTED ,

Mail all Correspondence to:

sNadtdongUTehf peda CgHQ PEED gugfontUtAN ANG ey aH all ge
pleted thy th hile gUfgetlcalfig MEDICREDIT, INC.
Valdas Nedel Diaz
1830 Abbey Rd Apt 102 PO Box 1628
1a aim Beach FL. 33415-0171 : Maryland Heights, MO 63043-0629
Dapnbentbet Peed Date beta eee CLT
